Citation Nr: 0612609	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2002 rating decision of 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue certified to the Board for review is entitlement to 
service connection for PTSD.  However, applicable law 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.  The Board is 
obligated to review all issues which are reasonably raised 
from a liberal reading of issues raised in all documents or 
oral testimony submitted prior to the Board decision.  Sondel 
v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 
Vet. App. 225, 228-29 (1993).

As will be noted below, although PTSD linked to military 
service has not been diagnosed, the medical evidence also 
includes a diagnosis of a generalized anxiety disorder, 
secondary to military service.  The specified issue is 
therefore recharacterized as noted on the title page of this 
decision.    


FINDING OF FACT

The veteran is diagnosed with a generalized anxiety disorder, 
secondary to in-service experiences.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a generalized anxiety disorder are met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD, which he 
contends stems from his service in the Demilitarized Zone 
(DMZ), from March 1954 to April 1955, shortly after the 
cessation of hostilities of the Korean War.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Regarding PTSD, a grant of service 
connection requires (1) medical evidence establishing a 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed in-service stressor occurred; and (3) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).

Although the veteran's claimed stressors underlying his PTSD 
claim have not been substantiated, the veteran's service 
personnel record of assignments indicate that he was in Korea 
from March 1954 to April 1955 and that he served as an 
infantryman.    
 
Various VA medical treatment records indicate diagnoses of 
PTSD, a generalized anxiety disorder, and a history of 
obsessive/compulsive traits.  However, in a May 2002 VA 
examination, the veteran was diagnosed as having a 
generalized anxiety disorder, secondary to his military 
experiences.  The examiner specifically noted that while the 
veteran had previously had PTSD symptoms, he met the 
diagnostic criteria for a diagnosis of a generalized anxiety 
disorder.

Given that there is no apparent requirement for 
substantiation of stressors to support a diagnosis of a 
generalized anxiety disorder, the examiner's linkage of the 
disorder to the veteran's military service is sufficient to 
grant the veteran service connection for the diagnosed 
disorder, with application of the benefit-of-the-doubt 
doctrine.  

It has recently been held that in fulfilling its duty to 
notify veterans of what evidence would substantiate claims 
for benefits, VA must also provide notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006).  Although the RO did not advise the veteran of such 
information, because the claim of service connection is being 
granted, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection will be addressed by the RO.  Proceeding with this 
matter in its procedural posture would not therefore inure to 
the veteran's prejudice.  


ORDER

Service connection for a generalized anxiety disorder is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.
.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


